Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pgs  9-12, filed 6/17/2022, with respect to the rejection(s) of claim(s) 1, 4, and 9 under 35USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaufman and Anderson ‘127.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 20130245724 A1) in view of Anderson (US 6436127 B1) (hereinafter referred to as Anderson ‘127).   
Regarding claims 1 and 4, Kaufman teaches a phototherapy method of treatment (Title) (the embodiment is directed to the method, but it is provided that this method may be implemented as a computer readable medium for execution by a computer processor [0041]-[0044]), comprising: receiving data input from a user interface to allow for operation of the device ([0019]-[0020] a user interface may be presented to a user to enable device control/user input) and the data received may include identification data from a patient, treatment history, and treatment protocol [0021]-[0025] [0036]-[0038] (Fig 7); determining initial treatment protocols depending on skin type and shade based on the data sources including radiation duration and increasing and decreasing exposure depending on if a scheduled treatment was missed [0024] (the treatment parameters may be determined based on information from the patient database and may control for a parameter of intensity based on skin types); applying one or more mappings that map treatment parameters to kiosk controls (input device are preset or programmable for different treatment functions e.g. “multidirectional navigation button, preset and programmable shortcut buttons” [0018]-[0019]; input device may adjust therapy [0023]-[0024]); and where the kiosk controls [0018]-[0019] cause the commencement [0030] of UV radiation treatment [0003] in the kiosk/booth [0020 and 0028].
Kaufman does not teach wherein the kiosk performs a usability check to detect if a hazard exists to a user of the kiosk and in response to a hazard not being detected, allowing the kiosk to operate. 
Anderson ‘127 teaches wherein the kiosk performs a usability check to detect if a hazard exists to a user of the kiosk in response to a hazard not being detected, allowing the kiosk to operate (Anderson teaches a system which may analyze the reflectance of the skin (Col 11 Ln 35-51) and deliver a dose of treatment based on a desired or preset threshold/allowing the system to operate (Col 13 Ln 30-40); the system will only allow dose delivery if under a certain value; the system will not operate if “The scenario may occur if the threshold values for the diagnostic ratios are too low or if the diagnostics identify areas of skin that have both "redness" and epidermal proliferation but are still not affected by psoriasis epidermis.” Col 14 Ln 1-20; this operation of Anderson a usability check is administered based on the user’s skin parameters this aligns with the usability check as described in the instant specification paras [0072]-[0074] where “Usability checks can identify some hazards for the phototherapy kiosk user” and “Additional usability concerns can be identified based on changes in measured user iridescence levels“; Anderson thus performs a usability check based on a user’s skin condition/iridescence).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Kaufman to include the usability detection of a skin conditions/hazards to the skin as described by Anderson ‘127 because this allows the therapy to “achieve clearing without causing painful sunburn-like reactions”  and to provide “a minimal erythema dose (MED) in normal skin is defined as the lowest fluence eliciting an inflammatory response” without causing a patient to “receives more than 1 MED, a "sunburn" will occur (Col 2 Ln 19-24).
	Regarding claim 6, Kaufman in view of Anderson ‘127 teaches the phototherapy system of claim 4. Further, Kaufman teaches wherein the data source may be information from a remote source generated by a clinician and may contain data on patient treatment history or dosing instructions [0019]-[0021], [0023]-[0025], [0027] [0036]-[0038]).
	Regarding claim 7, Kaufman in view of Anderson ‘127 teaches the phototherapy system of claim 4. Further, Kaufman teaches wherein the system may store data on the completed past treatments, where the stored data may be treatment parameters [0023]-[0025] or user settings [0021].
	Regarding claim 8, Kaufman in view of Anderson ‘127 teaches the phototherapy system of claim 7. Further, Kaufman teaches wherein the system may use patient data to automatically suggest treatment parameters for a patient’s subsequent treatments [0023].
	Regarding claim 9, Kaufman teaches a phototherapy device (Abstract) which may be a booth/kiosk [0028]; comprising input controls to set the operation of the phototherapy within the booth [0019]-[0020] [0033];  UV radiation units to emit light at the patient Fig 2A & D [0003]; a user interface for receiving input to allow for operation of the device [0019]-[0020] and the data received may include identification data from a patient, treatment history, and treatment protocol [0021]-[0025] [0036]-[0038] (Fig 7); and a controller that implements the treatment requested by the input of the data sources so that the UV sources deliver treatment based on the data input [0020] [0023]-[0025] [0027]-[0029] [0003]. 
	Kaufman does not teach wherein the kiosk performs a usability check to detect if a hazard exists to a user of the kiosk and in response to a hazard not being detected, allowing the kiosk to operate. 
Anderson ‘127 teaches wherein the kiosk performs a usability check to detect if a hazard exists to a user of the kiosk in response to a hazard not being detected, allowing the kiosk to operate (Anderson teaches a system which may analyze the reflectance of the skin (Col 11 Ln 35-51)and deliver a dose of treatment based on a desired or preset threshold/allowing the system to operate (Col 13 Ln 30-40); the system will only allow dose delivery if under a certain value; the system will not operate if “The scenario may occur if the threshold values for the diagnostic ratios are too low or if the diagnostics identify areas of skin that have both "redness" and epidermal proliferation but are still not affected by psoriasis epidermis.” Col 14 Ln 1-20; this operation of Anderson a usability check is administered based on the user’s skin parameters this aligns with the usability check as described in the instant specification paras [0072]-[0074] where “Usability checks can identify some hazards for the phototherapy kiosk user” and “Additional usability concerns can be identified based on changes in measured user iridescence levels“; Anderson performs a usability check based on a user’s skin condition/iridescence).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Kaufman to include the usability detection of a skin conditions as described by Anderson ‘127 because this allows the therapy to “achieve clearing without causing painful sunburn-like reactions”  and to provide “a minimal erythema dose (MED) in normal skin is defined as the lowest fluence eliciting an inflammatory response” without causing a patient to “receives more than 1 MED, a "sunburn" will occur (Col 2 Ln 19-24).
	Regarding claim 10, Kaufman in view of Anderson ‘127 teaches the phototherapy kiosk of claim 9. Further, Kaufman teaches wherein the kiosk is an enclosure with internal surfaces where UV radiation panels [0003] illuminate the interior (Fig 2D, enclosure is seen as an enclosed booth [0028] where the lighting is on the interior of the booth); the booth further comprises an internal and external user input interface [0022]-[0023] (internal interface may allow for communication with outside the booth) (Fig 2D, an external interface can be seen on booth 208); and a door that allows for the patient to enter or leave the booth and blocks light from escaping (Fig 2D the enclosed booth has a door with handles for opening and closing; in 2D the door is closed and the interior is not seen/light is blocked from entering/leaving the enclosure). 
	Regarding claim 11, Kaufman in view of Anderson ‘127 teaches the phototherapy kiosk of claim 9. Further, Kaufman teaches wherein the device controls are determined by initial treatment protocols depending on skin type and shade based on the data sources including radiation duration and increasing and decreasing exposure depending on if a scheduled treatment was missed [0024];and applying one or more mappings that map treatment parameters to kiosk controls (input device are preset or programmable for different treatment functions e.g. “multidirectional navigation button, preset and programmable shortcut buttons” [0018]-[0019]; input devices may adjust therapy [0023]-[0024]).
Regarding claim 21, Kaufman in view of Anderson ‘127 teaches the phototherapy kiosk of claim 9. Further, Kaufman teaches wherein the system may store data on the completed past treatments, where the stored data may be treatment parameters [0023]-[0025] or user settings [0021].
Claims 2, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 20130245724 A1) in view of Anderson (US 6436127 B1) as applied to claim 1, and 9 above, and further in view of Anderson ‘916 (US 20030045916 A1). 
Regarding claim 2, Kaufman in view of Anderson ‘127 teaches the phototherapy method of claim 1. Kaufman does not teach wherein base treatment parameters by applying an adjustment amount based on: a numerical representation of a user's skin type minus an erythema scale value; or a user-specified susceptibility to erythema.
Anderson ‘916 teaches a phototherapy system (title) wherein base treatment parameters by applying an adjustment amount based on: a numerical representation of a user's skin type [0020] [0040] (a map of the user skin with different areas being diseased and non-diseased is created) minus an erythema scale value [0054] [0062] [0068] (the erythematic response to treatment is measured and can be compared to a predefined threshold to determine treatment effectiveness); or a user-specified susceptibility to erythema [0068] (user may define a threshold of treatment when measuring erythema) [0070] (these measures may alter the control of the therapy) [0076]-[0078].
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy booth of Kaufman to include a system to adjust the parameters of therapy based on erythema because erythema may be associated with the dose of light where sunburn will appear [0006], by varying parameters based on erythema the booth system may avoid burning a patient during treatment. This modification comprises the use of a known technique (erythema as a control parameter for phototherapy) to similar devices (UV phototherapy devices) to yield a predictable improvement (Kaufman’s booth may be able to avoid burning patients).
Regarding claim 12, Kaufman in view of Anderson ‘127 teaches the phototherapy booth of claim 11. Kaufman does not teach wherein generating the kiosk controls includes updating the base treatment parameters based on one or more of: a measured level of erythema in the user during a current treatment session; an identified potential for erythema in the user based on a user skin characteristic; an identified pattern of erythema in the user across previous treatment sessions; or any combination thereof.
Anderson ‘916 teaches wherein generating the kiosk controls includes updating the base treatment parameters [0072]-[0074] based on one or more of: a measured level of erythema in the user during a current treatment session [0068]-[0069]; an identified potential for erythema in the user based on a user skin characteristic [0020] [0068]-[0069]; an identified pattern of erythema in the user across previous treatment sessions [0079]-[0080]; or any combination thereof.
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy booth of Kaufman to include a system to control the parameters of therapy based on identified erythema because erythema may be associated with the dose of light where sunburn will appear [0006], by varying parameters based on erythema the booth system may avoid burning a patient during treatment. This modification comprises the use of a known technique (erythema as a control parameter for phototherapy) to similar devices (UV phototherapy devices) to yield a predictable improvement (Kaufman’s booth may be able to avoid burning/harming patients).
Regarding claim 13, Kaufman in view of Anderson ‘127  teaches the phototherapy method of claim 11. Kaufman does not teach wherein base treatment parameters by applying an adjustment amount based on: a numerical representation of a user's skin type minus an erythema scale value; or a user-specified susceptibility to erythema.
Anderson ‘916 teaches a phototherapy system (title) wherein base treatment parameters by applying an adjustment amount based on: a numerical representation of a user's skin type [0020] [0040] (a map of the user skin with different areas being diseased and non-diseased is created) minus an erythema scale value [0054] [0062] [0068] (the erythematic response to treatment is measured and can be compared to a predefined threshold to determine treatment effectiveness); or a user-specified susceptibility to erythema [0068] (user may define a threshold of treatment when measuring erythema) [0070] (these measures may alter the control of the therapy) [0076]-[0078].
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy booth of Kaufman to include a system to adjust the parameters of therapy based on erythema because erythema may be associated with the dose of light where sunburn will appear [0006], by varying parameters based on erythema the booth system may avoid burning a patient during treatment. This modification comprises the use of a known technique (erythema as a control parameter for phototherapy) to similar devices (UV phototherapy devices) to yield a predictable improvement (Kaufman’s booth may be able to avoid burning patients).
Regarding claim 14, Kaufman in view of Anderson ‘127  teaches the phototherapy method of claim 11. Kaufman does not teach wherein generating the kiosk controls includes updating the base treatment parameters by applying an adjustment amount that is based on a user-specified susceptibility to erythema. 
Anderson ‘916 teaches a phototherapy system (title) wherein generating the kiosk controls includes updating the base treatment parameters by applying an adjustment amount that is based on a user-specified susceptibility to erythema [0020] [0069] [0072]-[0076].
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy booth of Kaufman to include a system to adjust the parameters of therapy based on erythema because erythema may be associated with the dose of light where sunburn will appear [0006], by varying parameters based on erythema the booth system may avoid burning a patient during treatment. Further, since different skin colors have different effective light doses [0020], it would be beneficial for the system to compensate so that treatment may be effective across a range of possible skin colors. This modification comprises the use of a known technique (erythema as a control parameter for phototherapy) to similar devices (UV phototherapy devices) to yield a predictable improvement (Kaufman’s booth may be able to avoid burning patients).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 20130245724 A1) in view of Anderson (US 6436127 B1) as applied to claims 1 and 4 above, and further in view of Anderson ‘006 (US 20170225006 A1).
Regarding claims 3 and 5, Kaufman in view of Anderson ‘127 teaches the phototherapy method of claims 1 and 4. Kaufman teaches where data from electronic medical records may be incorporated into the treatment plan [0020]. Kaufman does not teach wherein this includes medications. 
Anderson ‘006 teaches an apparatus for phototherapy (title) wherein the therapy dose is calculated by factoring in a patients medication data [0125].
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Kaufman to include an adjustment of phototherapy dose in view of a patients’ medications as taught by Anderson ‘006 because this may allow for the appropriate minimally effective dose to be found for an individual patient [0125]. Further, examiner notes that this modification comprises the use of known technique (factoring medication into a dose of light therapy) to improve similar devices (light therapy delivery systems) in the same way (medication may factor into a minimally effective dose that is ideal for starting light therapy).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 20130245724 A1) in view of Anderson (US 6436127 B1) as applied to claim 9 above, and further in view of Gopalakrishnan (US 20130030264 A1).
Regarding claims 15 and 16, Kaufman in view of Anderson ‘127 teaches the phototherapy booth of claim 11. Further, Kaufman teaches wherein generating the kiosk controls includes setting a treatment protocol based on a subject’s skin type [0024]; updating treatment parameters from previous procedures [0021] [0025]-[0027] and monitoring current treatment progress [0024] [0026]. 
 Kaufman does not teach wherein the one or more input interfaces includes a telemetry capture system comprising a spectroradiometer; wherein the telemetry capture system determines, at least in part, an irradiance measure for the user; and wherein treatment parameters are based on the irradiance measure and wherein the irradiance measure is determined as a comparison value between a current irradiance reading for the user compared to one or more of: a baseline irradiance reading, an irradiance reading from a previous treatment of the user, or an irradiance reading from an earlier point in a current treatment of the user; and wherein updating the previous treatment parameters based on the irradiance measure comprises determining whether the irradiance measure is above a threshold and, if so, reducing a radiation duration or a radiation intensity specified in the previous treatment parameters.
Gopalakrishnan teaches a phototherapy that includes a sensor which may be a spectroradiometer [0032] and the spectroradiometer is disposed to monitor and analyze the irradiance distribution pattern based on the sensor information provided to the controller [0031] [0033]; the spectral output of the illumination system 400 is configured to output a specific irradiance distribution for phototherapeutic, photodynamic or diagnostic purposes [0031].   
With the spectroradiometer sensing system of Gopalakrishnan and the treatment control and monitoring system of Kaufman in mind it would be obvious to one of ordinary skill in the art at the time of invention to have modified the control system of Kaufman to make use of the spectrometer of Gopalakrishnan to control therapy based on comparing the baseline skin reading, a previous skin reading, or an earlier point in the treatment and to update the treatment parameters to reduce irradiance as this modification would enhance the monitoring ability of Kaufman to allow for “at one or more locations, and optimizing the positioning of the at least one light source to obtain a desired irradiance distribution” [0010] and the measuring of irradiance and possible reduction may result in a system that is safer for use. Further, examiner notes that this modification comprises the use of a known technique (a spectroradiometer to measure phototherapy output) to similar devices (phototherapy devices) in the same way (the spectrometer measuring irradiance allows for better control over the light output by the system).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US20130245724A1) in view of Anderson (US 6436127 B1) as applied to claim 9 above, and further in view of Fefferman (US 20160048826 A1).
Regarding claims 17 and 18, Kaufman in view of Anderson ‘127 teaches the phototherapy booth of claim 9.  Kaufman teaches wherein data input by a user may comprise user medical records, patient identification (name, age), or treatment history [0020]. 
Kaufman does not teach wherein this data is input on a personal computing device and read by the booth/kiosk by a barcode or QR code.
Fefferman teaches method for a kiosk to receive user information wherein a user may input personal information into their personal computing device or mobile phone [0035]-[0036] and where a barcode reader or QR code scans the code [0041] so that the personal information is transferred to the kiosk [0045]. 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy booth/kiosk of Kaufman with the method of receiving user data of Fefferman because the “on-screen code can be used, for example …to identify a user” [0011] and it may allow for quick transaction of data [0023]. Further, this modification comprises a combination of prior art elements (Phototherapy kiosk of Kaufman, QR reading method of Fefferman) according to known methods (one can readily see how a kiosk QR reader could be added to the booth/kiosk of Kaufman) to yield predictable results (a user may quickly provide information to the system via a personalized code from their phone).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 20130245724 A1) in view of Anderson (US 6436127 B1) as applied to claim 21 above, and further in view of Bandic (US 20100185064 A1). 
Regarding claim 22, Kaufman in view of Anderson ‘127  teaches the device of claim 21. Further, Kaufman teaches wherein the device monitors and stores data on the user’s historical use of the phototherapy system. 
Kaufman does not teach wherein the result data comprises training data including skin types paired with positive or negative identifications of erythema or discomfort experienced by the user during the treatment session; and wherein the training data is used to in conjunction with training data from other users to train a machine learning engine to select treatment parameters for given skin types.
Bandic teaches a skin analysis system wherein skin health is assessed based on skin reflectance [00217]-[0218] to determine positive or negative indication of damage like erythema [0014] or other coloration effects; based on this data an analysis of skin may occur via algorithm [0311] and this algorithm may use machine learning [0312] to optimize a treatment regimen/parameter of treatment that correlates with the measured skin health [0311].  
It would be obvious to one of ordinary skill in the art to have modified the phototherapy booth of Kaufman with the machine learning algorithm to optimize skin health of Bandic because this system may allow for “facilitating skin care decisions, more specifically the field of devices for skin condition assessment, skin care regimen recommendation, and skin care regimen effectiveness tracking” [0006] and it may be useful “in classification of other skin characteristics (e.g. elasticity, melanin, oil concentration etc.), melanoma, skin related tumors and skin related disorders” [0007] which may be useful knowledge when treating a patient with light therapy as seen in Kaufman. This modification comprises applying a known technique (skin analysis with machine learning algorithms) to a known device (skin care products with light therapy) ready for improvement to yield predictable results (Kaufman’s booth may better be able to monitor a phototherapy treatment regimen). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 July 2022